DETAILED ACTION
Claims 1-6, 8-16, and 18-20 are allowed.
This office action is in response to amendment/RCE filed on May 3rd 2021.  Claims 1 and 11 have been amended.  No claim has been canceled.  No claim has been added.  Therefore, claims 1-6, 8-16, and 18-20 are presented here.  Claims 1 and 11 are independent.
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Eric J. Baron Reg. No. 56,025 on 06/17/2021.

The application has been amended as follows:
In the claims:
(Currently Amended) A cyber monitored control system comprising:
 a controller comprising a first processing resource of a processing system operable to execute a control application for a controlled system; and 
a cyber monitor comprising a second processing resource of the processing system isolated from the first processing resource in processing circuitry and in separate sections of a memory system of the processing system, the cyber monitor operable to: 
evaluate a plurality of inputs of the controller with respect to a cyber threat model;
 receive a plurality of built-in test results of diagnostics executed by the control application and configured to detect a problem within the processing system; 
apply trending using the cyber threat model to distinguish between a fault and a cyber attack, wherein the cyber threat model comprises a plurality of rules 
;wherein the cyber monitoring system is coupled to a sensor system, and the cyber monitor is operable to compare a plurality of raw input data received from the sensor system with conversion logic outputs of the controller to verify conversion logic performance of the controller; and
 the controller is implemented using on or more hardware processors.
11. (Currently Amended) A method comprising: 
evaluating, by a cyber monitor, of a cyber monitored control system, a plurality of inputs of a controller of the cyber monitored control system with respect to a cyber threat model, the controller comprising a first processing resource of a processing system operable 103822US01 (U421477US)3to execute a control application for a controlled system and the cyber monitor comprising a second processing resource isolated from the first processing resource in processing circuitry and in separate sections of a memory system of the processing system; 
receiving a plurality of built-in test results of diagnostics executed by the control application and configured to detect a problem within the processing system;
 applying trending, by the cyber monitor, using the cyber threat model to distinguish between a fault and a cyber attack, wherein the cyber threat model comprises a plurality of rules and/or characteristics that are indicative of the cyber attack; 

;wherein the cyber monitoring system is coupled to a sensor system and further comprising: comparing, by the cyber monitor, a plurality of raw input data received from the sensor system with conversion logic outputs of the controller to verify conversion logic performance of the controller; and 
	 the controller is implemented using on or more hardware processors.

	7.	(Canceled)
	17.	(Canceled)

Allowable Subject Matter
Claim 1-6, 8-16, and 18-20 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance: Independent claims 1 and 11 are allowed in view of prior art.
The closest prior art of Bushey et al. (US PGPUB No. 2018/0157838) disclose, a threat detection model creation computer may receive a series of normal monitoring node values (representing normal operation of the industrial asset control system) and generate a set of normal feature vectors. The threat detection model creation computer may also receive a series of threatened monitoring node values (representing a threatened operation of the industrial asset control system) and generate a set of 
The prior art of Cella et al. (US PGPUB No. 2018/0284735) disclose, a monitoring system for data collection in an industrial drilling environment comprising a data collector communicatively coupled to a plurality of input channels and to network infrastructure, wherein the data collector is sensitive to a change to a parameter of the network infrastructure within the environment; a data storage structured to store a plurality of collector routes, each comprising a different data collection routine, and collected data that corresponds to the input channels; a data acquisition circuit structured to interpret a plurality of detection values from the collected data corresponding to one of the input channels; and a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a selected collection routine of the data collector, wherein the selected collection routine is switched to a second collection routine due to the data analysis circuit detecting a change to a network infrastructure parameter. 
The prior art of Arvo et al. (US PGPUB No. 2018/0276375) disclose, system for detecting a cyber-attack of a SCADA system managed plant. Each industrial computerized device of the system comprises a processor configured with a data validation module to determine whether data flow outputted from a SCADA-connected  
The prior art of Ferragut et al. (US PGPUB No. 2018/0082058), a cyber-security threat detection system and method stores physical data measurements from a cyber-physical system and extracts synchronized measurement vectors synchronized to one or more timing pulses. The system and method synthesizes data integrity attacks in response to the physical data measurements and applies alternating parametrized linear and non-linear operations in response to the synthesized data integrity attacks. The synthesis renders optimized model parameters used to detect multiple cyber-attacks. 
The prior art of Ithal et al. (US PGPUB No. 2018/0309795) disclose, The technology disclosed relates to reducing error in security enforcement by a network security system (abbreviated NSS). The NSS classifies incoming connection access requests as loss prevention inspectable or connection preserving by determining their conformance or non-conformance with semantic and content requirements of HTTP and HTTPs protocols. The NSS forwards the loss prevention inspectable connection access 
The prior art of Hasan et al. (US PGPUB No. 2017/0214701) disclose, COMPUTER SECURITY SYSTEM BASED ON ARTIFICIAL INTELLIGENCE includes Critical Infrastructure Protection & Retribution (CIPR) through Cloud & Tiered amenInformation Security (CTIS), Machine Clandestine Intelligence (MACINT) & Retribution through Covert Operations in Cyberspace, Logically Inferred Zero-database A-priori Realtime Defense (LIZARD), Critical Thinking Memory & Perception (CTMP), Lexical Objectivity Mining (LOM), Linear Atomic Quantum Information Transfer (LAQT) and Universal BCHAIN Everything Connections (UBEC) system with Base Connection Harmonization Attaching Integrated Nodes.
The prior art of Zhang et al. (US PGPUB No. 2009/0265756) disclose, Techniques for managing and protecting computing environments are disclosed. A safe computing environment can be provided for ensuring the safety and/or management of a device. The safe computing environment can be secured by a safe component that isolates and protects it from unsafe computing environments which may also be operating. As a result, various security and management activities can be securely performed from a safe computing environment. A safe computing environment can, for example, be provided on a device as a safe virtual computing environment (e.g., a safe virtual machine) protected by a safe virtual computing monitor (e.g., a safe virtual machine monitor) from one or more other virtual computing environments that are not 
None of the prior art of record teaches or makes obvious the following limitation recited in independent claim 1 and similar limitations recited in independent claim 11 considering the claims as a whole: “A cyber monitored control system comprising: a controller comprising a first processing resource of a processing system operable to execute a control application for a controlled system; and a cyber monitor comprising a second processing resource of the processing system isolated from the first processing resource in processing circuitry and in separate sections of a memory system of the processing system, the cyber monitor operable to: evaluate a plurality of inputs of the controller with respect to a cyber threat model; receive a plurality of built-in test results of diagnostics executed by the control application and configured to detect a problem within the processing system; apply trending using the cyber threat model to distinguish between a fault and a cyber attack, wherein the cyber threat model comprises a plurality of rules and/or characteristics that are indicative of the cyber attack; and isolate one or more subsystems of the cyber monitored control system based on identifying the cyber attack. wherein the cyber monitoring system is coupled to a sensor system, and the cyber monitor is operable to compare a plurality of raw input data received from the sensor system with conversion logic outputs of the controller to verify conversion logic 
None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claims 1 and 11 are considered to be allowable.
Dependent claims 2-6, 8-10, 12-16, and 18-20 depend upon the above-mentioned allowable claims 1 and 11 are therefore allowed by virtue of their dependency.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434      

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498